DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
Claims 1-3 and 7-20 are pending as amended on 3/28/2022.
Claims 12-18 stand withdrawn from consideration (non-elected invention). 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Election/Restrictions
In the restriction requirement mailed 2/7/2020, Applicant was required to elect a single species for examination by identifying a compound of formula I, or by identifying each variable in formula I (paragraph 3). 
In the reply filed on 3/11/2020, Applicant elected the species wherein the compound of formula I is a compound of formula 21 in production example 6, referred to as CA6. The compound of formula I of the elected species has a structure: 

    PNG
    media_image1.png
    159
    549
    media_image1.png
    Greyscale
.
In the previously mailed office actions, each of the claims drawn to the polymerizable composition encompassed the elected species, and the elected species was found to be rendered obvious by prior art. 
The claims as presently amended contain four independent claims (claims 1, 3, 19 and 20). The elected species remains encompassed by independent claim 19. However, the remaining three independent claims as presently amended have limited the structure of the compound of formula I such that the elected species no longer falls within the scope of the claim. In claim 1, X1 and X2 are limited to structures which exclude divalent radicals derived from m-phenylenediamine, and therefore, the elected species is excluded. In claim 3, M is limited to structures which exclude a tetravalent radical derived from bisphenol A dianhydride, and therefore, the elected species is excluded. In claim 20, X1 and X2 are limited to structures which exclude divalent radicals derived from m-phenylenediamine and M is limited to structures which exclude a tetravalent radical derived from bisphenol A dianhydride, and therefore, the elected species is excluded. 
Because the elected species remains encompassed by a present claim, and because the elected species has been found to be rendered obvious by prior art, claims which are drawn to non-elected species have been withdrawn from further consideration. Therefore, claims 1-3, 7-11 and 20 are additionally withdrawn from consideration, because they are claims drawn to nonelected species.

Claim Rejections - 35 USC § 103
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 4619986) in view of Saito et al (US 4705833). 
Keller teaches that epoxies have useful properties such as high modulus, low creep and good performance at 100-150 C, but also have several disadvantages, including complicated handling/storage, brittleness with poor resistance to crack growth, and water penetration in the matrix/fiber interface (col 1, lines 17-31). Keller teaches that phthalonitriles can be stored indefinitely, have excellent thermal stability at 250 C, and have low affinity for water, but require higher cure temperatures and cure periods relative to epoxies (col 1, lines 31-47). Keller teaches combining the advantages of the conventional epoxy polymer with those of the bisphenol linked phthalonitrile polymer to provide a polymer with temperature properties superior to epoxies (col 2, lines 1-9). Keller teaches that the overall physical properties of the new polymer depend on the relative amounts of the epoxy, phthalonitrile and amine used, but that in all cases, the thermooxidative stability is enhanced, with a resulting higher char yield relative to the epoxy cured with an amine (col 4, lines 25-27 and 39-49).
Keller teaches preparation of a polymerizable mixture of epoxy and phthalonitrile, either neat or in the presence of an organic amine additive, and teaches that the rate of reaction is substantially enhanced by the amine additive (col 2, lines 56-61). Keller teaches that aromatic diamines are preferred as curing additives due to their thermal stability at the elevated temperatures necessary for polymerization (col 3, lines 56-66), but fails to teach utilizing an aromatic diamine which contains imide groups as the curing additive. 
Saito discloses a thermosetting resin composition including an amino group-terminated imide compound (A) and an epoxy resin component (B) (abstract). Similarly to Keller, Saito teaches that epoxy resins are superior in curability, adhesiveness, strength, etc… but have limited heat resistance, and therefore cannot be used for applications in which they are kept at high temperatures for a long time (col 1, lines 11-20). Saito teaches that the heat resistance of epoxy resins have been improved by introducing an imide group into the crosslinking unit, but poor compatibility with epoxy resins has been a difficulty (col 1, lines 20-26). Saito teaches achieving excellent compatibility with epoxy resins by utilizing amino-group terminated imide compounds prepared from aromatic diamines with amino groups located at the meta-position (col 4, lines 4-16), such as m-phenylenediamine (col 3, lines 18-31). 
Considering Saito’s disclosure, the person having ordinary skill in the art would have been motivated to utilize an amine-terminated imide compound as an amine curing additive for an epoxy-containing composition in order to improve the thermal stability and heat resistance of the cured product. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polymerizable mixture of epoxy, phthalonitrile and aromatic diamine curing additive, as disclosed by Keller, utilizing Saito’s amine-terminated imide as Keller’s aromatic diamine curing additive, in order to increase the heat resistance of the cured product, as well as the thermal stability of the amine curing additive. 
In the composition comprising epoxy, phthalonitrile and amine-terminated imide suggested by modified Keller, the phthalonitrile corresponds to the presently recited phthalonitrile compound. 
Regarding the amine-terminated imide compound of instant formula 1:
Saito teaches that the amino group-terminated imide compound is produced by reacting a diamine (see structures in col 2, line 35) with an aromatic dianhydride at a molar ratio of 1.2:1 to 4:1 (col 2, lines 63-64). Saito names several examples of suitable diamines which contain a structure corresponding to a divalent radical according to instant X1 and X2, including (the elected) m-phenylenediamine (col 3, lines 17-31). Saito further names several examples of suitable dianhydrides (col 3, lines 33-47) which contain a structure corresponding to a tetravalent radical M in formula 1, including (the elected) dianhydride of 2,2-bis[4-(3,4-dicarboxyphenoxy)phenyl]propane.
Regarding instant “n,” Saito teaches that the molar ratio of diamine to dianhydride is 1.2:1 to 4:1 (col 4, lines 1-3). At values of less than 1.2:1, the molecular weight increase causes a decrease in epoxy resin compatibility, while at a molar ratio of greater than 4:1, unreacted diamine remains, causing insufficient heat resistance in the cured product (col 3, lines 52-68). It would have been obvious to the person having ordinary skill in the art, therefore, to have utilized any appropriate molar ratio of diamine:dianhydride within Saito’s disclosed range of 1.2:1 to 4:1, including molar ratios which produce at least some amount of imide compound having 2 or more repeating units (i.e., n= 2 or more, as presently recited in claim 19) in order to achieve the desired balance between sufficient heat resistance (improved at higher molecular weight) and epoxy resin compatibility (worsened at higher molecular weight). 
As to the recitation that the imide oligomer of formula I is “a curing agent for phthalonitrile compounds:”
Modified Keller fails to explicitly describe the imide oligomer as a curing agent for the phthalonitrile compound. However, Keller teaches heating the epoxy-phthalonitrile mixture in the presence of amine (col 2, lines 55-65). Additionally, Keller teaches in col 4, lines 24-27 that phthalonitrile can be cured individually with amine. Therefore, there is reasonable basis to conclude that, in the composition of epoxy, phthalonitrile and amine-terminated imide oligomer as suggested by modified Keller, a curing reaction can occur between the amine-terminated imide oligomer and the phthalonitrile component. Given that the amine-terminated imide oligomer in the composition of modified Keller is capable of curing both the epoxy and the phthalonitrile components, the amine-terminated imide oligomer is considered a curing agent for the phthalonitrile as presently recited. 
As to the recitation that the composition is “for forming a phthalonitrile resin through a polymerization:” Modified Keller suggests a composition encompassed by the present claims, as set forth above, and Keller teaches heating the composition to a temperature sufficient to induce polymerization (abstract). Keller teaches that the resulting product is an epoxy-phthalonitrile copolymer (abstract), which corresponds to a phthalonitrile resin as presently recited. 
It is noted that the claim uses the transitional phrase “consisting essentially of”. The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). See also MPEP 2111.03. Because there is no evidence of record that the additional components (i.e., the epoxy) in the composition of modified Keller would materially affect the basic and novel characteristic of the claimed invention, it is evident modified Keller suggests a composition according to present claim 19.

Double Patenting
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of US 11136520. Claim 1 of ‘520 recites a composition that falls within the scope of (is narrower than) the composition recited in instant claim 19.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/964529 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  
Claims 1, 9 and 11 of ‘529 recite a composition that falls within the scope of the composition recited in instant claim 19. Claim 11 of ‘529 recites a formula 4 which is encompassed by instant formula 1, except that copending ‘529 recites that “n” is equal to or greater than 1. However, case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate value of “n” within the range recited in copending claim 11, including within the presently recited range of 2 or more. 

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/964391 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 9 and 11 of ‘391 recite a composition that falls within the scope of the composition recited in instant claim 19. Claim 11 of ‘391 recites a formula 4 which is encompassed by instant formula 1, except that copending ‘391 recites that “n” is equal to or greater than 1. However, case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate value of “n” within the range recited in copending claim 11, including within the presently recited range of 2 or more.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/977379 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 2 and 5 of ‘379 recite resin formed from reaction of a phthalonitrile and a curing agent, wherein the curing agent has a structure according to instant formula (I). Therefore, the resin of ‘379 is formed from a polymerizable composition according to the present claims. (Copending ‘379 recites, in claim 2, that “n” is equal to or greater than 1. However, case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate value of “n” within the range recited in copending claim 2, including within the presently recited range of 2 or more.)

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/976701 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 7 and 9 of ‘701 recite resin formed from reaction of a phthalonitrile and a curing agent, wherein the curing agent has a structure according to instant formula (I). Therefore, the resin of ‘701 is formed from a polymerizable composition according to the present claims. (Copending ‘701 recites, in claim 9, that “n” is equal to or greater than 1. However, case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate value of “n” within the range recited in copending claim 9, including within the presently recited range of 2 or more.)


Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered.
Regarding the rejection over Keller in view of Saito, Applicant argues that Keller and Saito do not disclose or suggest a compound which meets Formula 1 as recited in independent claims 1, 3 and 20. The examiner agrees. In claims 1 and 20, X1 and X2 are limited to structures which exclude divalent radicals derived from the aromatic diamines with meta-linkages, as required by Saito. In claim 3, M is limited to structures which exclude a tetravalent radical derived from the dianhydrides disclosed by Saito. However, as explained above, while the amendments to claims 1, 3 and 20 appear to overcome the previously set forth rejection over Keller and Saito, the amendments also narrow the scope of the claims such that the elected species is no longer encompassed by the claims. Because the elected species is still encompassed by new claim 19, the claims which no longer encompass the elected species (i.e., claims 1, 3 and 20, as well as claims which depend therefrom) have been withdrawn from consideration. 
Regarding claim 19:
Applicant argues (p 19) that the additional epoxy required by Keller and Saito would materially change the characteristics of the claimed invention, and would therefore be excluded from the claims due to the transitional phrase “consisting essentially of.” As reasoning to establish that the additional epoxy component disclosed in the prior art would materially affect the basic and novel characteristic of the claimed invention, Applicant argues that the claimed composition has a decomposition temperature of 400 C or higher, while the composition of the prior art would have a much lower decomposition temperature, due to the included epoxy. 
However, Applicant’s argument that the claimed composition has a decomposition temperature of 400 C is not accurate. Instant claim 8, cited by Applicant, recites that the compound of formula 1 (not the entire composition) has a decomposition temperature of 400 C of higher. The examiner is unable to find any disclosure in the instant specification or claims which indicates any particular decomposition temperature of the composition as being a basic and novel characteristic of the claimed invention. Furthermore, in paragraph [108], the instant specification discloses that “various monomers known to be applicable to the production of so-called engineering plastics such as polyimide, polyamide, polystyrene and the like, as well as the above filler, or other additives may be included without limitation depending on the purpose.” 
Therefore, given that Applicant has not established that the epoxy resin component of the prior art would materially affect a basic and novel characteristic of the claimed composition, and further given that the instant specification in [108] explicitly teaches that various other monomers (beyond those which are recited in the claims) can be included without limitation, Applicant’s argument that a composition as recited in claim 19 excludes an unrecited epoxy resin is not persuasive.
With regard to the double patenting rejections, Applicant's request (p 20) for abeyance is acknowledged to the extent that Applicant's lack of response to the cited rejections will not be treated as non-responsive under 37 CFR 1.111(b). However, since the rejections are considered proper, they will be maintained until such time as a complete response to them is filed or conditions appropriate for removal of the rejections are present.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766